           Case 3:17-cv-03226-MAS-DEA Document 68 Filed 12/09/19 Page 1 of 2 PageID: 1987
                                              S TORZER & A SSOCIATES
                                                    A PROFESSIONAL CORPORATION

ROMAN P. STORZER

SIEGLINDE K. RATH*                                  1025 CONNECTICUT AVENUE, NORTHWEST
BLAIR LAZARUS STORZER**                                                                               BALTIMORE OFFICE:
ROBIN N. PICK***                                            SUITE ONE THOUSAND
SARAH E. CHILD****                                        WASHINGTON, D.C. 20036                  9433 COMMON BROOK ROAD
   * Admitted in Maryland & N.J.                                                                          SUITE 208
  ** Admitted in D.C., Maryland & Illinois                    (202) 857-9766
 *** Admitted in California & Maryland
                                                                                                   OWINGS MILLS, MD 21117
                                                         FACSIMILE: (202) 315-3996
**** Admitted in D.C. & N.Y                                                                             (410) 559-6325
OF COUNSEL                                                W W W .S T O R Z E R L A W .C O M        FACSIMILE: (202) 315-3996
ROBERT L. GREENE†
JOHN G. STEPANOVICH††
 †   Admitted in N.Y.
††   Admitted in Virginia, N.Y. & Ohio (inactive)




                                                                     December 9, 2019

             VIA ECF

             Magistrate Douglas E. Arpert, U.S.M.J.
             United States District Court, District of
             New Jersey
             Clarkson S. Fisher Building and U.S.
             Courthouse
             402 East State Street
             Trenton, NJ 08608

                      Re:      Agudath Israel of America, et al. v. Township of Jackson, New Jersey, et al.
                               Case No. 3-17-cv-03226

             Your Honor:

                     This firm represents the Plaintiffs, Agudath Israel of America and WR Property LLC,
             in the above-referenced matter. Please accept this letter as our discovery status report to be
             provided to the Court pursuant to the Court’s Order of November 15, 2019. (Dkt. #67)

                     Pursuant to the Court’s Order, the parties were to have served their mutual discovery
             responses and document productions by November 1, 2019. On October 25, 2019, counsel for
             Defendants wrote to the Court indicating that Defendants would not be able to comply with
             that deadline. (Dkt. #65.) The Court converted that letter to an Order indicating that the
             Defendants must begin service of discovery and document production on November 1, 2019
             on a “rolling basis” with “substantial completion” by November 30, 2019.

                     Plaintiffs served their responses to Defendants’ Interrogatories and Requests to Produce
             and also produced documents on November 1, 2019.
Case 3:17-cv-03226-MAS-DEA Document 68 Filed 12/09/19 Page 2 of 2 PageID: 1988



        To date, Defendants have not served any answers to interrogatories, nor written
 responses to requests to produce. Plaintiffs cannot evaluate the documents that have been
 produced in a vacuum and must receive Defendants’ discovery responses which were originally
 due November 1, 2019 and then November 30, 2019. There is a Telephone Status Call with
 your Honor scheduled for December 16, 2019 at 10:30 a.m.

         Defendants did produce a very small number of documents, a total of 299 pages, on
 November 1, 2019. Additionally, on November 8, 2019, Defendants served Plaintiffs with the
 documents that were the subject of the spoliation motion before the Court together with a
 privilege log. Defendants served a large production of documents on December 2, 2019 and
 have represented that there will be additional productions on a rolling basis.

        Thank you for your attention to this matter.

                                                       Respectfully submitted,




                                                       Sieglinde K. Rath

 cc: Counsel of record via ECF
